 

 

 

 

 

Exhibit 10.1

 

﻿

AMENDMENT NO. 2 TO TESTING AND SERVICES AGREEMENT

﻿

THIS AMENDMENT NO. 2 TO TESTING AND SERVICES AGREEMENT (this “Amendment”) is
made and entered into as of this 1st day of March, and effective March 11, 2017
or any other date mutually agreed by the Parties (the “Amendment Effective
Date”) by and between Quest Diagnostics Incorporated, a Delaware corporation
(“Quest Diagnostics”) on the one hand, and Vermillion, Inc., a Delaware
corporation and ASPiRA Labs, a Delaware corporation and wholly owned subsidiary
of Vermillion, Inc. (collectively “Vermillion”) on the other hand, with respect
to that certain Testing and Services Agreement dated as of March 11, 2015, and
that certain Amendment No. 1 to Testing and Services Agreement dated as of April
10, 2015  (together, the “TSA”).  Capitalized terms used and not otherwise
deﬁned herein are used with the meanings attributed to them in the TSA.  All
references to section numbers refer to section numbers in the TSA.

﻿

WITNESSETH:

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties agree the TSA is hereby amended as follows:

1.



Section 5.3 of the TSA is hereby deleted in its entirety and the following new
Section 5.3 is substituted in its place:

﻿

5.3This agreement shall terminate in three years from the Effective Date and
shall renew for an additional one-year period thereafter by the written
agreement of the Parties at least 60 days prior to such renewal date. 

﻿

2.



Section 8.3 is hereby replaced with the following new Section 8.3, effective as
of the Amendment Effective Date:

8.3Vermillion shall maintain or cause to be maintained a true and correct set of
records pertaining to the performance of all OVA1 Tests under this Agreement.
Vermillion shall provide designated Quest contacts a report within 10 business
days of the end of each month of Business Unit (BU) volume for the preceding
month listing:

a.Number of specimens received through Quest services;

b.List of Quest RBUs or JVs who are the sending sites;

c.Total amount to remit to Quest for payment of services; and





--------------------------------------------------------------------------------

 

d.One check to cover all amounts owed to Quest for all specimens delivered to
ASPiRA Labs under the TSA. 

The Parties will work together to establish the format and fields for such
report.

3.



The following new Section 8.9 is inserted into the TSA, effective as of the
Amendment Effective Date:

﻿

8.9During the term of this Agreement and for a period of three (3) years
thereafter, no more than one time per calendar year, Vermillion agrees to permit
an accountant selected and paid by Quest and reasonably acceptable to Vermillion
to have access during ordinary business hours to such records as are maintained
by Vermillion as may be necessary, in the opinion of such accountant, to
determine the correctness of any report and/or payment made under this
Agreement. In the event that the audit reveals an underpayment of royalty by
more than five percent (5%), the cost of the audit shall be paid by Vermillion.
If the underpayment is less than five percent (5%), Quest shall pay the cost of
the independent audit.  In the event the audit reveals an overpayment by
Vermillion, Quest will reimburse Vermillion accordingly. Such accountant shall
maintain in confidence, and shall not disclose to Quest, any information
concerning Vermillion or its operations or properties other than information
directly relating to the correctness of such reports and payments.

﻿

[Intentionally left blank]

﻿





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties intending to be legally bound, have set their
hands the date and year first above written.

﻿

﻿

 

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

VERMlLLION, INC.

By:

/s/ Kristie Dolon

 

By:

/s/ Valerie Palmieri

Print Name:

Kristie Dolon

 

Print Name:

Valerie Palmieri

Title:

GM WH

 

Title:

CEO & President

Date:

3/7/17

 

Date:

3/1/17

﻿

﻿

﻿

ASPIRA LABS, INC.

By:

/s/ Valerie Palmieri

Print Name:

Valerie Palmieri

Title:

CEO & President

Date:

3/1/17

﻿



--------------------------------------------------------------------------------